Exhibit 4.1 OPLINK COMMUNICATIONS, INC. and COMPUTERSHARE SHAREOWNER SERVICES LLC as Rights Agent Rights Agreement Dated as of September 18, 2012 TABLE OF CONTENTS Section 1. Definitions 1 Section 2. Appointment of Rights Agent 5 Section 3. Issue of Right Certificates 5 Section 4. Form of Right Certificates 7 Section 5. Countersignature and Registration 7 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates 7 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 8 Section 8. Cancellation and Destruction of Right Certificates 9 Section 9. Availability of Preferred Shares 9 Section 10. Preferred Shares Record Date 10 Section 11. Adjustment of Purchase Price, Number of Shares or Number of Rights 10 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 16 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power 16 Section 14. Fractional Rights and Fractional Shares 17 Section 15. Rights of Action 18 Section 16. Agreement of Right Holders 19 Section 17. Right Certificate Holder Not Deemed a Stockholder 19 Section 18. Concerning the Rights Agent 19 Section 19. Merger or Consolidation or Change of Name of Rights Agent 20 Section 20. Duties of Rights Agent 20 Section 21. Change of Rights Agent 22 Section 22. Issuance of New Right Certificates 23 Section 23.
